Case 1:18-cv-00997-CJB Document 25 Filed 08/10/20 Page 1 of 3 PageID #: 64




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 WILLIAM McMICHAEL,

                           Plaintiff,
                                                    Civil Action No. 18-997 VAC-CJB
         v.

 U.S. DEPARTMENT OF JUSTICE,

                           Defendant.

 UNOPPOSED MOTION FOR LEAVE TO FILE SUPPLEMENTAL COMPLAINT

         Under Federal Rule of Civil Procedure 15(d), Plaintiff William McMichael

 (“Plaintiff”) respectfully moves the Court for leave to file a supplemental complaint.

 Counsel for Plaintiff has consulted with opposing counsel, who does not oppose

 Plaintiff’s motion. 1

         Under Rule 15(d), the Court may allow supplemental pleadings to reflect events

 that occurred after the date of the initial pleading. A motion for leave to file a

 supplemental pleading is subject to the Court’s discretion, but should be freely granted

 “to effectuate the liberal purpose of Rule 15,” T Mobile Northeast LLC v. City of

 Wilmington, Delaware, 913 F.3d 311, 332 (3d Cir. 2019), particularly where “the

 opposing party has had fair notice of the general fact situation and legal theory upon


         1
          After the Court’s August 3, 2020 teleconference hearing, Plaintiff decided to
 abandon his claim for the six IRS records withheld by the FBI. Accordingly, the Court’s
 ordered stipulated summary judgment briefing schedule for those records (D.I. 23) is now
 unnecessary. Instead, if accepted by the Court, Plaintiff’s supplemental complaint
 asserting the three additional claims would necessitate a response or answer from
 Defendant within thirty days from its filing. 5 U.S.C. § 552(a)(4)(C). The parties will
 then be in a position to discuss the outstanding requests and whether any schedule for
 further rolling production of records will be necessary.



                                                1
Case 1:18-cv-00997-CJB Document 25 Filed 08/10/20 Page 2 of 3 PageID #: 65




 which the amending party proceeds.” Id. at 328 (quoting Bensel v. Allied Pilots

 Ass’n, 387 F.3d 298, 310 (3d Cir. 2004).

        Supplementing the complaint would promote the economic and speedy

 disposition of the parties’ entire controversy on equitable terms without prejudice

 to the Defendant. Plaintiff’s original complaint arose from FBI’s denial of his

 Freedom of Information Act (FOIA) request related to his research into the FBI’s

 investigation of the theft and “fencing” of the Hesse royal family jewels.

 Likewise, the claims asserted in the supplemental complaint also pertain to

 requests for the FBI’s investigation of the Hesse royal family jewels theft. Counts

 I and II arise from the FBI’s failure to timely respond to Plaintiff’s additional

 FOIPA requests concerning individuals possibly related to the stolen jewels,

 Zollie Kelman (1442999-000) and Bugsy Siegel (1454046-000). Count III arises

 from the FBI’s failure to reasonably search its records in response to a FOIPA

 request for FBI investigations of the Sahara casino in Las Vegas and individuals

 connected with the jewels or fencing activity (1388088-000). Plaintiff’s claims

 based on these requests should be unsurprising to the DOJ-FBI. After all, Plaintiff

 notified DOJ it was interested in these records when it filed the requests, and DOJ

 knew determination of the requests was tardy under the FOIA’s twenty-day

 timetable. Accordingly, this motion is a straightforward case for 15(d)

 supplementation of the original pleading. It would permit FOIA claims from the

 same plaintiff on the same subject to be litigated against the same defendant in

 one case, rather than two.




                                               2
Case 1:18-cv-00997-CJB Document 25 Filed 08/10/20 Page 3 of 3 PageID #: 66




        Accordingly, Plaintiff requests that the Court grant leave to file the attached

 supplemental complaint and associated exhibits. See Ex. A.

                                               Respectfully submitted,

                                               /s/ Joanna J. Cline
                                               Joanna J. Cline (DE Bar No. 5873)
                                               Christopher B. Chuff (DE Bar No. 5729)
                                               TROUTMAN PEPPER LLP
                                               1313 N. Market Street, P.O. Box 1709
                                               Wilmington, DE 19899-1709
                                               (302) 777-6500
                                               joanna.cline@troutman.com
                                               chris.chuff@trotuman.com

                                                      -and-

                                               /s/ Tuan Samahon
                                               Tuan Samahon
                                               Britain R. Henry
                                               GOLDSTEIN LAW PARTNERS, LLC
                                               11 Church Rd.
                                               Hatfield, PA 19440
                                               (610) 949-0444
                                               tsamahon@goldsteinlp.com
                                               bhenry@goldsteinlp.com

 Date: August 10, 2020                         Attorneys for Plaintiff William McMichael




                                              3
